48 So.3d 927 (2010)
Richard Wayne CRAIN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-4059.
District Court of Appeal of Florida, First District.
November 22, 2010.
Richard Wayne Crain, pro se, Appellant.
Bill McCollum, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The appellant asserts that he was sentenced pursuant to an incorrectly calculated scoresheet. The state concedes that he is entitled to be resentenced. See State v. Anderson, 905 So.2d 111 (Fla.2005) ("would-have-been imposed" test applies to scoresheet error claims raised in rule 3.850 motions). Thus, we reverse and remand for the appellant to be resentenced pursuant to a correctly calculated scoresheet. We otherwise affirm the summary denial of the appellant's motion.
AFFIRMED in part, REVERSED in part, and REMANDED for resentencing.
PADOVANO, ROBERTS, and MARSTILLER, JJ., concur.